Citation Nr: 1750329	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease at L5-S1.

2.  Entitlement to an initial rating in excess of 20 percent left shoulder degenerative arthritis.

3.  Entitlement to an initial rating in excess of 20 percent for right shoulder degenerative arthritis.

4.  Entitlement to an extension of a temporary total disability rating of the lumbar spine due to convalescence under 38 C.F.R. § 4.30.


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran had active military service from July 1989 to August 1989 and from March 1992 to June 2010.

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Rating decisions dated in January and February 2011 granted service connection for bilateral shoulder disabilities (and assigned a 10 percent rating for each shoulder) and granted service connection for degenerative disc disease at L5-S1 and assigned a 20 percent rating, all made effective from June 24, 2010.  A January 2012 rating decision granted a temporary total rating for the Veteran's back disability under the provisions of 38 C.F.R. § 4.30 from May 13, 2011 to June 30, 2011.  The previously assigned 20 percent rating was resumed on July 1, 2011.

When the case was before the Board in May 2015, the Board remanded the Veteran's claims for increased initial ratings for his back and bilateral shoulder disabilities and an extension of the temporary total rating for low back due to convalescence for further development.  In the May 2015 decision, the Board also granted an initial 50 percent rating for the Veteran's service-connected psychiatric disability, granted an initial 30 percent rating for his cluster headaches, denied an initial rating higher than 30 percent for left lower extremity radiculopathy and peripheral neuropathy, denied initial compensable ratings for right foot peripheral neuropathy and residual scar of the lumbar spine, and denied an effective date prior to May 13, 2011 for a temporary total rating for the lumbar spine under 38 C.F.R. § 4.30.  

In September 2016 the Board again remanded the four claims currently on appeal.  As noted in the September 2016 remand, the May 2015 remand noted that, in a January 2012 notice of disagreement (NOD), the Veteran argued that the temporary total rating for his low back under 38 C.F.R. § 4.30 should extend beyond July 1, 2011, but a statement of the case had not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board's May 2015 remand erroneously directed that a statement of the case be issued regarding a different issue (depression).  An April 2016 supplemental statement of the case (SSOC) addressed the matter of an extension of the temporary total rating beyond July 1, 2011 in the discussion of the increased rating for the back disability, thus ensuring that there was substantial compliance with the Board's remand.  The question of an extension of the temporary total rating is part and parcel of the Veteran's increased initial rating claim.

The September 2016 Board remand noted that a claim of entitlement to a total disability rating based upon individual unempolyability due to service-connected disabilities (TDIU) had been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board directed that development be undertaken regarding the TDIU issue.  However, in an April 2017 written statement, the Veteran specifically indicated that he is not claiming TDIU.  Moreover, the record reflects that he is currently employed.  As such, TDIU is not currently before the Board, as it is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In an April 2017 rating decision, an increased rating of 20 percent was granted for each service-connected shoulder disability, effective June 24, 2010.  As this is not the highest possible rating for these disabilities, the appeals continue.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In the September 2016 remand the Board instructed the AOJ to schedule the Veteran for new VA shoulder and spine examinations in order to measure both active and passive range of motion and in weight bearing and non-weight bearing, in compliance with Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  

A review of the record reflects that there is a December 2016 email which states that several VA examinations, which were requested on November 4, 2016 , had been canceled due to the Veteran's failure to report.  Included in the list of examinations is a spine VA examination and a shoulder/arm examination.

The record does not contain any correspondence to the Veteran informing him that a VA examination or examinations would be scheduled pursuant to the September 2016 remand or that any examination(s) had been scheduled.  The record does contain two reports of general information dated in July 2015 and September 2015 which show the Veteran's concern about scheduling his prior VA examinations so he was sure to be able to attend, and his concern that he did not miss any correspondence from VA regarding the scheduling of any VA examination.  

A March 2017 letter was sent to the Veteran pursuant to the September 2017 remand; it requests (per the remand instructions) that the Veteran provide authorization for VA to obtain records from Triangle Orthopedics.  The Veteran responded to the request and the records were obtained.  The letter does not inform the Veteran that a VA examination or examinations would be scheduled or that any examination was scheduled.  Additionally, the record reflects the Veteran contacted VA regarding other issues since the September 2016 remand.  Given these circumstances, the Board finds that there is no evidence that the Veteran was properly notified of the VA spine and/or shoulder examinations.  As such, the Board concludes that remand is appropriate to afford the Veteran another opportunity to report for the examinations.  

The Board will defer consideration of the issue of an extension of his temporary total rating for his lumbar spine beyond July 1, 2011 as it is inextricably intertwined with his claim for an increased initial rating claim for his service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA examination or examinations to determine the nature and severity of the Veteran's service-connected back and bilateral shoulder disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for the thoracolumbar spine and both shoulders.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his current address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Then readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




